ADDING OR DEDUCTING INSUREDS RIDER It is agreed that: 1.At the request of the Insured, the Underwriter adds to the list of Insured under the attached bond the following: ASGI Aurora Opportunities Fund, LLC ASGI Corbin Multi-Strategy Fund, LLC Accepted: ADDING OR DEDUCTING INSUREDS RIDER FOR USE WITH ALL FORMS OF BONDS CONTAINING A JOINT INSURED CLAUSE OR RIDER.TO ADD OR DEDUCT JOINT INSUREDS. REVISED TO MAY, 1957. This rider/endorsement, which forms part of and is for attachment to the following described bond/policy issued by the designated Underwriter/Company takes effect on the effective date of said bond/policy, unless another effective date is shown below, at the hour stated in said bond/policy and expires concurrently with said bond/policy. Must Be Completed Complete only when this rider/endorsement is not prepared with the bond/policy or is not to be effective with the bond/policy Rider/Endorsement No. 7 Policy No. Issued to: ASGI Agility Income Fund Effective date of this rider/endorsement 01/03/2011 SR 5109a (ED. 5/57) Page 1 of 1
